DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/4/22.  Claims 1-2, 9-10, 13-14, 16, 18-20 were amended; claims 6, 8, and 21-30 were cancelled.  Claims 1-5, 7, 9-20, and 31 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 12 of Remarks, filed 1/4/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
5.	Applicant’s arguments, see page 13 of Remarks, filed 1/4/22, with respect to the interpretation of the “recommendation request unit” under 35 U.S.C. 112(f) have been 
6.	Applicant’s arguments, see pages 13-14 of Remarks, filed 1/4/22, with respect to the rejections of claims 1-5 and 7-20 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, some of the grounds of rejection under 35 U.S.C. 112(b) have been withdrawn; however, upon further consideration, claims 1-5, 7, 9-20, and 31 are rejected under 35 U.S.C. 112(b) on the grounds set forth in the following office action.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“recommendation request unit” in claims 1, 9, 13, 16, 18 and 20; and
“communication module” in claims 2, 16, 18.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-5, 7, 9-20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 16-20 recite “a controller that is disposed at the cabinet, that is configured to control the arbitrary courses and the arbitrary options, and that is configured to control the recommendation request unit, the controller being configured to, based on reception of the input from the recommendation request unit, determine a recommended course or a recommended option according to recommendation rules that have been stored in the controller” which renders the claim indefinite.  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended course/option according to recommendation rules stored therein.  A rejection under 35 U.S.C. 112, second paragraph is appropriate since the specification fails to disclose an algorithm to transform the controller to achieve the claimed function.  Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 1 (and therefore claims 2-5, 7, and 31 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 9,
Lines 16-24 recite “a controller that is disposed at the cabinet and that is configured to control the arbitrary courses and the arbitrary options, the controller being configured to, based on reception of the input from the recommendation request unit, determine a recommended course or a recommended option according to recommendation rules that have been set based on use histories of arbitrary users… wherein the controller is further configured to determine the recommended course or the recommended option before reception of information related to a use history of a specific user” which renders the claim indefinite.  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended course/option according to recommendation rules set based on use histories of arbitrary users.  A rejection under 35 U.S.C. 112, second paragraph is appropriate since the specification fails to disclose an algorithm to transform the controller to achieve the claimed function.  Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 9 (and therefore claims 10-12 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 13,
Lines 15-24 recite “a controller configured to… based on reception of the input from the recommendation request unit, determine a recommended course or a recommended option for a user according to recommendation rules that have been set based on use histories of arbitrary users, control at least one of operation of the driver, the water supply valve, or the drainage pump based on the recommended course or the recommended option, and update the recommendation rules based on addition of a use history of the user” which renders the claim indefinite.  For a computer-implemented In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended course/option according to recommendation rules that have been set based on use histories of arbitrary users.  A rejection under 35 U.S.C. 112, second paragraph is appropriate since the specification fails to disclose an algorithm to transform the controller to achieve the claimed function.  Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 13 (and therefore claims 14-15 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 16,
Lines 16-21 recite “a controller configured to… based on reception of the input from the recommendation request unit, determine a recommended course or a recommended option for a user according to first recommendation rules that have been stored in the controller” which renders the claim indefinite.  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended course/option according to first recommendation rules stored therein.  A rejection under 35 U.S.C. 112, second paragraph is appropriate since the specification fails to disclose an algorithm to transform the controller to achieve the claimed function.  Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 16 (and therefore claim 17 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 18,
Lines 16-23 recite “a controller configured to… based on reception of the input from the recommendation request unit, determine a recommended course or a recommended option for a user according to recommendation rules that are accessible by the controller through communication with a server or the external terminal” which renders the claim indefinite.  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 18 (and therefore claim 19 depending therefrom) on the merits is precluded in view of the unascertainable claim scope.
Regarding claim 20,
Lines 14-18 recite “a controller that is disposed at the cabinet, that is configured to perform the arbitrary courses and the arbitrary options, and that is configured to control the recommendation request unit, the controller being configured to determine a recommended course or a recommended option for a user according to recommendation rules that have been stored in the controller based on reception of the input from the recommendation request unit” which renders the claim indefinite.  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f), a general purpose computer is usually sufficient for the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  From the disclosure as a whole, one skilled in the art would have insufficient direction to program the controller of the laundry treating apparatus to determine a recommended course/option according to recommendation rules that have been stored in the Aristocrat, 521 F.3d at 1338.  See MPEP 2181(II)(B).  Further examination of independent claim 20 on the merits is precluded in view of the unascertainable claim scope.

12.	Claim limitation “recommendation request unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Independent claims 1, 9, 13, 16, 18, and 20 recite “a recommendation request unit comprising at least one of a camera, a microphone, a separate button, a portion of a button configured to communicate with an external terminal, a touch area of a touch panel, or a switch” configured to receive input that enables a recommendation of a laundry treating course and a laundry treating option, however no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches that: 
	“Meanwhile, the recommendation request unit may include one or more of a camera for recognizing the user's action and a microphone for recognizing the user's voice.” [¶0064];
	“The control panel 100 may include a recommendation unit 180 selected for the laundry treating apparatus to recommend at least any one of course and option specialized for the user, and an input unit 150 for allowing the user to directly input at 
	“The recommendation request unit 180 may be provided in the input unit 150.” [¶0189]; 
	“The recommendation request unit 180 may be provided as an area that may touch the control panel 100 or a switch 171 that may physically be pressurized.” [¶0192];
	“Also, the recommendation request unit 180 may be provided to be indirectly selected by inputting the course selection unit 140 or the option selection unit 160.  Therefore, the user may be recommended for at least any one of the course and option by inputting at least one of the course selection unit 140 and the option selection unit 160.” [¶0193];
	“For example, the recommendation request unit 180 may be provided in the customized course 143 in the words, such as "smart care", implicated or set to provide the user with the course and option customized for the user.” [¶0195];
	“Meanwhile, if the recommendation request unit 180 is provided in the option selection unit 160, the recommendation request unit 180 may be provided at a portion where the remote control 160b is input…  If the recommendation request unit 180 is input for a certain time or more, the remote control is enabled, whereby the laundry treating apparatus 20 may be connected with the external terminal 40 by communication.” [¶0202];
the recommendation request unit 180 includes the camera 200.” [¶0208]; and
	“Therefore, it may be regarded that the recommendation request unit 180 includes the microphone 300.” [¶0212].
	As described by the specification in the above recitations of paragraphs [¶0064], [¶0208], and [¶0212], the recommendation request unit (180) may include on or more of a camera (200) and a microphone (300).  Paragraph [¶0192] describes that the recommendation request unit (180) may also be provided as an area that may touch the control panel (100) or a switch (171).  Additionally, the specification teaches that the recommendation request unit (180) may be provided in the customized course (143) of the course selection unit (140) [¶0193] or in the remote control (160b) of the option selection unit (160) [¶0202].  Figure 3a shows the recommendation request unit (180) labelling a customized course (143) of the course selection unit (140) and Figure 3b shows the recommendation request unit (180) labelling a remote control (160b) of the option selection unit (160), wherein both Figure 3a and 3b illustrate the recommendation request unit (180) as an element of the display unit (130).  Figures 3a and 3b each label the recommendation request unit (180) on different parts of the display unit (131 and 132, respectively) of the control panel (100), however the control panel further includes a camera (200) and microphone (300); it is therefore unclear if and how said camera (200) and microphone (300) are separate and distinct from the recommendation request unit (180).  The specification teaches that “the recommendation request unit (180) may be provided to be indirectly selected by inputting the course selection unit (140) or the option selection unit (160)” [¶0193], and subsequently teaches that “the course selection unit (140), the option selection unit (160), and the recommendation request unit (180) may be partitioned and displayed on the control panel (100)” [¶0246]; therefore it is unclear if the claimed recommendation request unit requires a separate structure that is distinct from the course selection unit and option selection unit.   The specification teaches that the control panel (100) may include recommendation request unit (180) and input unit (150) [¶0140], which is subsequently contradicted by the teaching that the recommendation request unit (180) may be provided in the input unit (150) [¶0189].  It is unclear if the recommendation request unit (180) is separate and distinct from the display unit (130) and/or the input unit (150).  The recommendation request unit (180) is alternately described as comprising at least one of the camera (200), microphone (300), switch (171), customized course (143), and remote control (160b).  Paragraph [¶0202] teaches that if the recommendation request unit 180 is input for a certain time or more, the remote control is enabled, whereby the laundry treating apparatus 20 may be connected with the external terminal 40; it is unclear if said external terminal (40) having button (41) is therefore an essential structure for operation of the recommendation request unit.  Upon review of the drawings, the “recommendation request unit” is denoted by reference label (180), however the structure of said “recommendation request unit” for performing the claimed function is unclear.  Therefore, upon review of the disclosure in its entirety, with regard to said “recommendation request unit” (as defined by claims 1, 9, 13, 16, 18, and 20) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
13.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pat. 8,976,126 to Kim et al.
US Pat. 9,531,860 to Yum et al.
US Pub. 2017/0175317 to Kim et al.
US Pub. 2003/0154560 to Behrens et al.
US Pub. 2015/0345068 to Coffman et al.
US Pub. 2002/0040505 to Tanaka et al.
US Pub. 2009/0007346 to Ha et al.
US Pat. 9,303,350 to Park et al.
	US Pub. 2005/0109070 to Kobayashi et al.
	US Pub. 2014/0018962 to Jung et al.
	US Pat. 9,453,299 to Park et al.	
US Pat. 9,412,038 to Koven et al.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711